            Case 1:20-cv-01357-KG-SCY Document 4 Filed 12/29/20 Page 1 of 2




                          IN THE UNITED STATES DISTRICT COURT
                         IN AND FOR THE DISTRICT OF NEW MEXICO

JOHN ORLOVSKY

            Plaintiff,

            vs.                                              Case – 1:20-cv-01357

GEICO ADVANTAGE INSURANCE COMPANY,

            Defendant.

                            CORPORATE DISCLOSURE STATEMENT

            Defendant GEICO Advantage Insurance Company, by and through its counsel, files the

following Corporate Disclosure Statement in accordance with Federal Rule of Civil Procedure 7.1:

            1.      GEICO Advantage Insurance Company is a wholly-owned subsidiary of GEICO

Corporation. GEICO Corporation is an indirect, wholly-owned subsidiary of a publicly-traded

company, Berkshire Hathaway, Inc.

            2.      No other publicly held company directly owns 10% or more of GEICO Advantage

Insurance Company’s stock.

                                        Respectfully submitted,

                                        O’BRIEN & PADILLA, P.C.

                                 By:    _/s/ Jeffrey M. Mitchell
                                        DANIEL J. O’BRIEN
                                        JEFFREY M. MITCHELL
                                        6000 Indian School Rd. NE, Suite 200
                                        Albuquerque, NM 87110
                                        dobrien@obrienlawoffice.com
                                        jmitchell@obrienlawoffice.com
                                        Attorneys for Defendant GEICO
                                        Advantage Insurance Company




2019-0139
        Case 1:20-cv-01357-KG-SCY Document 4 Filed 12/29/20 Page 2 of 2




                                 CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on the 29th day of December, 2020, the foregoing document

was filed electronically through the CM/ECF system, which caused the following parties or

counsel to be served by electronic means, as more fully reflected on the Notice of Electronic Filing:

Eva K. Blazejewski
Heather K. Hansen
BLAZEJEWSKI & HANSEN, LLC
2501 Rio Grande Blvd. NW, Suite B
Albuquerque, NM 87104
eva@blazehansenlaw.com
heather@blazehansenlaw.com
Attorneys for Plaintiff

/s/ Jeffrey M. Mitchell
JEFFREY M. MITCHELL




                                                 11
